THORNTON, J.
Appellant appeals in this dissolution proceeding from that portion of the decree distributing the property of the parties.
The parties cohabited intermittently from September of 1975 until March of 1976. They were married on March 20, 1976 and separated 22 days later.
As noted by the parties, conflicts in the testimony at trial are numerous. There was an attempt by the parties to sort out individual contributions to their joint account and marital assets. Appellant claimed she invested $3,000 in the marriage and some unpaid labor at respondent’s business. Respondent claims he invested approximately $8,000 in the marriage. The trial judge observed, in a letter opinion to the parties, that the relative contribution of each to the marriage appears to be balanced and entered a decree awarding to each goods in their possession with the exception of minor items and a diamond ring the ownership of which was disputed and which the trial court awarded to respondent.
We find no basis in the record to disturb the trial court’s distribution of the property.
Affirmed. No costs to either party.